Citation Nr: 1748759	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-33 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for keloid formation of the groin.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure and as due to vaccine.

3.  Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure and as due to vaccine.

4.  Entitlement to service connection for heart disease, claimed as due to Agent Orange exposure and as due to vaccine.

5.  Entitlement to a compensable initial rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for keloid formations of the back and hands from March 21, 2007, to November 1, 2014. 

7.  Entitlement to a compensable initial rating for keloid formations, linear from head to toe, prior to July 22, 2011, and in excess of 10 percent therefrom.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal in part of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for keloid formations of the chest, neck and left deltoid; for keloid formations of the back and hands; and for bilateral hearing loss.  The rating decision also denied entitlement to service connection for diabetes mellitus, type II, and for heart disease.

A June 2009 rating decision denied entitlement to service connection for diabetes mellitus, type II; for heart disease; and for keloid formation, groin area.

An October 2010 rating decision denied service connection for diabetes mellitus, type II; for hypertension; and for heart disease, each claimed as secondary to adjuvants in vaccines.

An October 2011 rating decision closed out the Veteran's 30 percent rating for keloid formations of the chest, neck and left deltoid and his 10 percent rating for keloid formations of the back and hands, and replaced those ratings with a single 50 percent rating for keloid formations of the head, face, or neck.  The rating decision also noted that the Veteran's keloid formations were currently rated as three separate conditions. 

As a result of the October 2011 rating decision, the Veteran was service connected for keloid formations of the head, face, or neck (previously evaluated as chest, neck and left deltoid), rated as 50 percent disabling; for keloid formations, linear from head to toe, rated as noncompensable prior to July 22, 2011, and as 10 percent disabling therefrom; and for keloid formations of the anterior trunk, rated as noncompensable.

A July 2014 rating decision found a clear and unmistakable error in the rating for keloid formations of the head, face, or neck (previously evaluated as chest, neck and left deltoid) and established a rating of 50 percent from March 21, 2007.

The Board remanded these matters in April 2015.  The Board also remanded the issue of entitlement to service connection for erectile dysfunction.  However, the Veteran was granted that benefit in full in a September 2016 rating decision.  Therefore, that issue is not on appeal before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2016).

The Veteran has submitted additional evidence since the AOJ's most recent adjudication of the issues on appeal.  However, the additional evidence is duplicative of evidence already considered by the AOJ.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37.

The issues of entitlement to an initial rating in excess of 10 percent for keloid formations of the back and hands from March 21, 2007, to November 1, 2014; entitlement to a compensable initial rating for keloid formations, linear from head to toe, prior to July 22, 2011, and in excess of 10 percent therefrom; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has presented uncontroverted competent and credible testimony that his current keloid formation of the groin had its onset during his active service.

2.  The probative evidence of record does not show that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era or that he was actually exposed to herbicide agents during his active service.

3.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's current diabetes mellitus, type II, had its onset during his active service or is causally related to an in-service injury or event, to include vaccinations.

4.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's current hypertension had its onset during the Veteran's active service or is causally related to an in-service injury or event, to include vaccinations.

5.  The most probative evidence of does not show that it is at least as likely as not that the Veteran's current heart disease, type II, had its onset during his active service or is causally related to an in-service injury or event, to include vaccinations.

6.  At no time during the relevant appeal period did the Veteran's bilateral hearing loss produce numeric designations more severe than Level I in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for keloid formation of the groin have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for keloid formation of the groin.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's appeal for entitlement to a compensable initial rating for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in September 2008.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating for bilateral hearing loss.

With regard to the other issues decided herein VA's duty to notify was satisfied by letters dated in May 2008 and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and his spouse.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination or opinion when necessary to decide an appeal.  38 C.F.R. § 3.159(c)(4).  In this case, opinions were obtained as to the Veteran's hypertension; diabetes mellitus, type II; and heart disease in April 2014 and September 2016.  The VA clinicians who provided the opinions reviewed the record, considered the Veteran's contentions and the evidence he has submitted in support of those contentions, and addressed the likely etiology of the Veteran's conditions, providing supporting explanation and rationale for all conclusions reached.  The clinicians provided the information necessary to render a full decision as to those issues.  Therefore, the Board finds the opinions to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided VA audiological examinations in November 2007, April 2010, September 2012, and July 2015. The examiners conducted audiological testing and provided statements as to the functional effects of the Veteran's hearing loss. The examination reports provide the medical information necessary to address the rating criteria for the Veteran's service-connected bilateral hearing loss.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Veteran has not alleged, and the record does not show, that his bilateral hearing loss has increased in severity since the July 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  See, e.g., May 2016 Board hearing transcript.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for a compensable initial rating for bilateral hearing loss and that no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in April 2015.  The April 2015 Board remand directed the AOJ to obtain and associate with the record copies of all outstanding VA treatment records, to include those form the Oklahoma City VA Medical Center dated after May 6, 2014, and those from the Muskogee VA Medical Center dated after April 25, 2014; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2015 Board remand, the AOJ obtained updated VA treatment records from the facilities identified in the remand and then readjudicated the appeal in a September 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the issues decided herein was identified by the Veteran.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for Keloid Formation of the Groin

The Veteran seeks entitlement to service connection for a keloid formation of the groin.  He testified at the May 2016 Board hearing that he first noticed a keloid formation in the groin area during his active service in or around January 1968.  The keloid formation was very small at that time, but has been present and has continued to grow since then.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's medical treatment records show that he currently has a keloid formation in the groin area.  His service treatment records show that he had a normal evaluation of the skin on medical examination for enlistment into the United States Navy in June 1964.  In May 1968 he presented with complaints of slowly growing keloids, most prominently on the anterior chest and left shoulder.  A May 1968 report of medical examination for release to inactive duty reflects that the Veteran had a skin evaluation that was abnormal for several keloids, most prominent on the anterior chest and left shoulder.

The Veteran is considered competent to report the onset and continuation of a condition such as keloids.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a lay witness is competent to provide a diagnosis of a simple condition such as a broken leg or varicose veins).  The Board also finds his assertions credible, as there is nothing in the record that impugns his statements in this regard.  In particular, the Board notes that the service treatment records show that he had keloid formations in multiple locations.  Although the service treatment records do not specifically mention a keloid formation of groin, they also do not exclude a keloid formation in that area, stating only that the keloids were "most prominent" on the anterior chest and the left shoulder.  Accordingly, the Board finds that the Veteran's statements are due probative weight.  There is no evidence of record that weighs against the probative value of the Veteran's competent and credible statements.

In view of the foregoing, the Board concludes that the Veteran has presented uncontroverted competent and credible testimony that his current keloid formation of the groin had its onset during his active service.  In the absence of evidence weighing against the Veteran's testimony, the Board finds that the criteria for entitlement to service connection for a keloid formation of the groin have been met, and that service connection must therefore be granted.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Diabetes, Hypertension, and Heart Disease

The Veteran seeks entitlement to service connection for diabetes mellitus, type II; hypertension; and heart disease.  He contends that the disabilities are related to in-service exposure to herbicide agents, such as Agent Orange, or are due to the adjuvants in a vaccine he received during his active service.  See, e.g., May 2016 Board hearing transcript.  The medical treatment evidence of record confirms that he has current diagnoses of diabetes mellitus, type II; hypertension; and coronary artery disease, ischemic cardiomyopathy, and congestive heart failure.

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease and diabetes mellitus, type II, are among the enumerated diseases.  See 38 C.F.R. § 3.309(e).

In regard to the alleged circumstances of exposure to herbicide agents, the Veteran reported at a June 2008 VA Agent Orange registry examination that he believes that he served on a ship off the coast of the Gulf of Tonkin in locations recently sprayed with herbicide agents.  He further reported that he consumed food and drink that could have been sprayed with herbicide agents.  However, he denied any direct contact with herbicide agents.  At the May 2016 Board hearing, he testified that he served on the U.S.S. Chicago during his active service, and had three tours of duty off the coast of Vietnam.  He stated that the ship docked once, but that he did not remember the port.  He also stated that he did highline transfers between ships during service so that he could complete sonar training on the other ships.  After the training, "We went to shore briefly just enough to get back to my ship and then we left."

The Veteran's service records confirm that he was stationed on the U.S.S. Chicago, but do not show that he had in-country service in the Republic of Vietnam or that he was actually exposed to herbicide agents.  In March 2007, the RO completed a Personnel Information Exchange System (PIES) 034 request to furnish the Veteran's dates of service in Vietnam.  However, the service department responded, "We are unable to determine whether or not this Vet had in country service in the Republic of Vietnam.  The Veteran was aboard the USS Chicago (CG 11) which was in the official waters of the Republic of Vietnam" during several periods from June 1966 to April 1968.  See VA Form 3101 Print dated in May 2007.  In May 2009, the RO prepared a memorandum making a formal finding of a lack of information required to verify exposure to herbicide agents.  The memorandum states that information sufficient to be sent to the service department or to the Joint Services Records Research Center (JSRRC) or to conduct a meaningful search of the National Archives and Records Administration (NARA) records had not been received.  It documents the steps taken to obtain such information, including the PIES 034 inquiry and notification letters sent to the Veteran requesting information on how his military duties exposed him to herbicides and/or evidence of in-country service in Vietnam.  The Board notes that, in regard to the U.S.S. Chicago, VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which was updated in September 2017, states only that deck logs show that a utility boat went ashore for one hour with 8 crewmembers aboard on May 22, 1969, which is after the Veteran's separation from active service.  See https://www.benefits.va.gov/compensation/docs/shiplist.docx (last visited October 20, 2017).  The list does not describe any event during the Veteran's period of active service consistent with his testimony that he went ashore briefly after sonar training.  

In view of the above, the Board finds that the record and official records from the service department do not support the Veteran's assertion that he made a brief trip ashore following sonar training.  The fact that VA's list of ships associated with service in Vietnam documents only one onshore trip for those aboard the U.S.S. Chicago and that the trip occurred after the Veteran's active service is contrary to the Veteran's assertion.  The Veteran's statement that he went ashore briefly is also vague and self-serving.  Given the lack of support for his assertions, the vague nature of the assertions, and the fact that the VA's list of ships contradicts the assertions, the Board concludes that the Veteran's assertions are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  As such, the Board concludes that the evidence does not show that the Veteran had service in the Republic of Vietnam during the Vietnam era.  Therefore, he may not be presumed to have been exposed to herbicide agents under the provisions of 38 C.F.R. § 3.307(a)(6)(iii).

As to the Veteran's assertions that he believes he served in areas that were recently sprayed with herbicide agents, such assertions are speculative and do not show or prove actual exposure to herbicide agents.  They only speak as to recent spraying in the areas he served.  His assertions that he consumed food and drink that may have been contaminated with herbicide agents are entirely speculative and therefore also do not show or prove actual exposure to herbicide agents.  Because the assertions are completely speculative, the finds them to be not credible.  See Caluza, 7 Vet. App. 498.  Accordingly, the Board finds that the Veteran has not presented any credible evidence that he was actually exposed to herbicide agents during his active service.  As such, exposure to herbicide agents may not be presumed and has not been shown to have actually occurred, and service connection for diabetes mellitus, type II; hypertension; and heart disease is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

Turning to the Veteran's assertion that his diabetes mellitus, type II; hypertension; and heart disease are caused by the adjuvants in an in-service vaccine, the Board acknowledges that the service treatment records include a form showing that the Veteran received an influenza Adjuvant "65" vaccine in June 1964, and that a remark in regard to that vaccine states "NAMRU #4 Special Project".  The Veteran contends that the Adjuvant "65" in that vaccine is known to cause various conditions, including diabetes mellitus, type II; hypertension; and heart disease.  He has submitted numerous articles from the internet and other sources that discuss vaccines, adjuvants, and the health effects thereof.

As noted in one of the articles submitted by the Veteran, an adjuvant is "a nonspecific stimulator of the immune response, such as BCG vaccine."  Adjuvant 65 is a "trademark for a water-in-oil emulsion containing antigen in peanut oil with Arlacel A and aluminum monostearate as the emulsifying agent."  See Dorland's Illustrated Medical Dictionary 32 (32nd ed. 2012).

At the May 2016 Board hearing, the Veteran indicated that his cardiologist, Dr. Kohli, has told him that Adjuvant 65 causes heart disease.  The record was held open for 60 days following the hearing so that the Veteran could obtain and submit a statement from Dr. Kohli as to the link between Adjuvant 65 and the Veteran's current disabilities.  However, in July 2016, the Veteran indicated that Dr. Kohli declined to provide such a statement because "he didn't know enough about the injection".  See VA Form 21-4138, Statement in Support of Claim, received in July 2016.  The Veteran has not submitted, and the record does not contain, any medical opinions etiologically relating his current diabetes mellitus, type II; hypertension; and/or heart disease to his in-service vaccine.

The VA physician who provided the April 2014 opinion reviewed the record, to include the articles submitted by the Veteran.  She opined that it is less likely than not that the Veteran's diabetes mellitus, type II; hypertension; and/or heart disease are a result of any in-service event.  As a rationale for the opinion, she explained that the record and medical literature do not show that any of the disabilities have been associated with the use of influenza Adjuvant 65 vaccine.  The private treatment providers and VA treatment providers recognize multiple common etiologies of the Veteran's disabilities, none of which have included vaccine Adjuvant 65.

The VA physician who provided the September 2016 opinion also reviewed the record and determined that it is not at least as likely as not that the Veteran's conditions are related to the vaccine administered during his active service.  With regard to the Veteran's diabetes mellitus, type II, the physician explained that there is no credible medical evidence that the condition is caused by a vaccine of any kind.  The National Institute of Health (NIH) website lists genetic susceptibility, obesity, and physical inactivity as the causes of that condition.  With regard to the Veteran's heart disease, the physician explained that there is no credible medical evidence that the Veteran's heart-related diagnoses are caused by a vaccine of any kind.  The NIH website does not link any of the Veteran's diagnosed heart conditions to vaccines.  Furthermore, the opinions on the adverse effects of adjuvants in vaccines by Dr. Scheibner, who wrote several of the articles the Veteran has submitted, are not supported by available scientific evidence.

The Board finds that the VA opinions are due at least some probative weight.  The examiners based their opinions on a review of the record and relevant medical literature, and on their expertise as medical professionals.  They provided appropriate supporting rationale for their conclusions with citation to the record and relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  As such, the Board accepts those opinions as probative evidence that it is less likely than not that the Veteran's diabetes mellitus, type II; hypertension; and/or heart disease are a result of any in-service event or disease, to include the June 1964 vaccine with Adjuvant 65.

The Board has considered the numerous articles submitted by the Veteran.  The articles are general in nature.  They do not discuss the particular facts of the Veteran's case.  They also do not establish that there is a definite medical link between Adjuvant 65 and diabetes, hypertension, and heart disease.  Rather, they merely discuss possible health risks of vaccines in general, to include those using adjuvants other than Adjuvant 65.  Given the general nature of the articles and lack of any specific medical opinions tying them to the Veteran's particular case, the Board finds that they are of no probative value.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998) (medical articles and treatises can provide important support for a claim when combined with an opinion of a medical professional) (emphasis added).

The Board has also considered the Veteran's assertions that his diabetes mellitus, type II; hypertension; and heart disease are etiologically related to his in-service vaccine.  However, the Veteran has not been shown to possess the medical knowledge and expertise required to render an opinion on a complex medical matter such as the likely cause of those disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his assertions are not considered competent evidence, and do not weigh against the probative value of the VA opinion evidence of record.

Finally, the Board has considered whether the record shows that the Veteran's diabetes mellitus, type II; hypertension; and/or heart disease had their onset during his active service.  The service treatment records are absent for evidence of a diagnosis of diabetes or a heart condition.  The evidence does not show that the Veteran was diagnosed with those conditions until many decades after his separation from active service.  As to the Veteran's hypertension, the service treatment records are also absent for a diagnosis of hypertension.  Furthermore, they show that he had a blood pressure reading of 126/74 in June 1964, and a blood pressure reading of 120/68 on medical examination for release to inactive duty in May 1968.  Such blood pressure readings are not consistent with a find of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The evidence does not show that the Veteran was diagnosed with hypertension until many decades after his separation from active service.  Therefore, the record does not show that entitlement to service connection for diabetes mellitus, type II; hypertension; or heart disease is warranted on the basis of in-service onset.

In summary, the probative evidence of record does not show that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era or that he was actually exposed to herbicide agents during his active service.  Therefore, he is not entitled to service connection under the presumptive provisions set forth in 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The probative evidence of record also does not show that it is at least as likely as not that the Veteran's current diabetes mellitus, type II; hypertension; or heart disease had their onset during his active service or are causally related to an in-service injury or event, to include vaccinations.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, type II; hypertension; and heart disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Rating for Bilateral Hearing Loss

The Veteran seeks entitlement to a compensable initial rating for bilateral hearing loss.  The Veteran's bilateral hearing loss has been rated as noncompensable since December 18, 2006, the date of receipt of his claim for entitlement to service connection for that disability.  The applicable rating period is from December 18, 2006, the effective date for the award of service connection for bilateral hearing loss, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests, using the Maryland CNC test, together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the relevant evidence of record, the Veteran's medical treatment records reflect complaints of difficulty hearing.  However, they do not include audiometric testing results or speech discrimination testing results.  As such, they do not include information relevant to the criteria for rating hearing loss disabilities.  The Veteran testified at the May 2016 Board hearing that his bilateral hearing loss causes difficulties hearing conversation and requires him to turn up the volume on the telephone.

At the November 2007 VA audiological examination, the Veteran reported current symptoms of difficulty hearing and difficulty hearing conversations.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
35
27.5
LEFT
25
35
40
45
36.25

Speech discrimination test scores using the Maryland CNC word list were 92 percent in the right ear and 92 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the April 2010 VA audiological examination, the Veteran reported gradual decrease in his hearing sensitivity over the years and that he must ask people to repeat things due to his hearing difficulties.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
20
30
18.75
LEFT
15
15
15
30
23.75

Speech discrimination test scores using the Maryland CNC word list were 96 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

The September 2012 VA audiological examiner indicated that the Veteran's bilateral hearing loss impairs his ability to understand soft and/or high-pitch speech in noise and groups.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
35
23.75
LEFT
20
20
25
35
25

Speech discrimination test scores using the Maryland CNC word list were 100 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the July 2015 VA audiological examination, the Veteran reported difficulty understanding speech, especially in the presence of background noise.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
30
40
27.5
LEFT
15
25
30
45
28.75

Speech discrimination test scores using the Maryland CNC word list were 96 percent in the right ear and 96 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability ratings, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno, 6 Vet. App. at 469.  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the audiological testing in November 2007, April 2010, September 2012, and July 2015 rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial disability rating was warranted at any time during the rating period.

In a September 2017 statement, the Veteran's representative asserted that the Veteran's current symptomatology warrants a higher rating than the Schedule allows, and that extra-schedular consideration is therefore warranted under 38 C.F.R. § 3.321.  The Board has accordingly also considered whether an extra-schedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extra-schedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extra-schedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and puretone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room, needing to regularly ask others to repeat themselves, and needing to turn up the volume on his telephone, which cause difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular ratings based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings."  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, at no time during the relevant appeal period did the Veteran's bilateral hearing loss produce numeric designations more severe than Level I in the right ear and Level I in the left ear.  The Board therefore finds that the criteria for entitlement to a compensable rating for bilateral hearing loss were not met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Fenderson, 12 Vet. App. at 126-27.  As the preponderance of the evidence is against the assignment of a compensable initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for keloid formation of the groin is granted.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is denied.

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further action before a decision may be made on the merits.

In its April 2015 remand, the Board directed the AOJ to readjudicate the issues of entitlement to an initial rating in excess of 10 percent for keloid formations of the back and hands from March 21, 2007, to November 1, 2014, and entitlement to a compensable initial rating for keloid formations, linear from head to toe, prior to July 22, 2011, and in excess of 10 percent therefrom; and then issue a supplemental statement of the case as to those issues if any of the benefits sought on appeal remained denied.

On remand, the AOJ issued a supplemental statement of the case in September 2016; however, the supplemental statement of the case did not readjudicate the issues of entitlement to increased ratings for keloid formations of the back and hands and for keloid formations, linear from head to toe.  Rather, the supplemental statement of the case adjudicated the issues of entitlement to service connection for keloid formation of the back and hands and entitlement to an earlier effective date for keloid formations linear from head to foot, neither of which issues are on appeal at this time.

In view of the above, the Board finds that the AOJ's actions following the April 2015 Board remand did not substantially complete the remand directives.  Therefore, a remand is warranted so that the AOJ may fully comply with the Board's April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's appeal for entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased ratings appeals that are remanded herein could have a significant impact on the TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the other issues remanded herein must be adjudicated by the AOJ prior to appellate consideration of the appeal for entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate the issues of entitlement to an initial rating in excess of 10 percent for keloid formations of the back and hands from March 21, 2007, to November 1, 2014; entitlement to a compensable initial rating for keloid formations, linear from head to toe, prior to July 22, 2011, and in excess of 10 percent therefrom; and entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


